United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1483
Issued: December 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 21, 2017 appellant filed a timely appeal from an April 4, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an injury on March 15, 2016 in the performance of duty, as alleged.
FACTUAL HISTORY
On April 27, 2016 appellant, then a 58-year-old enforcement removal assistant, filed a
traumatic injury claim (Form CA-1) alleging that on March 15, 2016 she injured her left leg
when she stepped in a space between concrete pads on a sidewalk approaching the entrance to
1

5 U.S.C. § 8101 et seq.

her work location. The injury occurred at 11:00 a.m. and her duty hours were from 8:00 a.m. to
4:30 p.m. Appellant did not stop work. The employing establishment indicated on the claim
form that she was not in the performance of duty at the time of the incident as she was “walking
into [the] building.”
A May 3, 2016 x-ray of the lumbar spine showed status post interbody fusion at L2-3 and
L5-S1 and degenerative disc disease. On May 17, 2016 a nurse practitioner noted that appellant
had left leg pain and referred her for physical therapy.2 A June 20, 2016 magnetic resonance
imaging (MRI) scan revealed a suspected left L1-2 posterior disc protrusion impressing the
thecal sac with bilateral foraminal stenosis, retrolisthesis at T12 to L1 and L3-4, anterolisthesis
of L5 in relation to S1, marked stenosis at L1 through S1, disc bulges at multiple levels, and
degenerative changes.
OWCP, by letter dated February 8, 2017, informed appellant that it had paid a limited
amount of medical expenses as her claim initially appeared minor and was uncontroverted. It
was now formally adjudicating her claim. OWCP requested that appellant submit a
comprehensive report from her attending physician addressing the causal relationship between
any diagnosed condition and the alleged work incident.
In a report dated March 2, 2017, Dr. Joshua Zeidler, an osteopath, related that appellant
was initially treated on May 3, 2016 for “complaints of leg pain occurring from an injury
acquired at work a month or so prior to the visit.” The diagnosis was lumbago with left sciatica.
Dr. Zeidler reviewed the results of diagnostic testing and opined that appellant’s “injury has most
likely exacerbated her degenerative disc disease.”
By decision dated April 4, 2017, OWCP denied appellant’s traumatic injury claim. It
found that she had not submitted sufficient medical evidence to establish that she sustained a
diagnosed condition due to the accepted March 15, 2016 work incident.
On appeal appellant contends that she submitted a detailed medical report supporting
causation.
LEGAL PRECEDENT
FECA provides for the payment of compensation for the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.3 In order to
be covered, an injury must occur at a time when the employee may reasonably be said to be
engaged in her master’s business, at a place where she may reasonably be expected to be in
connection with her employment and while she was reasonably fulfilling the duties of her
employment or engaged in doing something incidental thereto.4 For an employee with fixed
hours and a fixed workplace, an injury that occurs on the employing establishment premises
when the employee is going to or from work, before or after working hours or at lunch time, is
2

Appellant underwent physical therapy in June and July 2016.

3

5 U.S.C. § 8102(a).

4

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

2

compensable.5 However, that same employee with fixed hours and a fixed workplace would
generally not be covered when an injury occurs off the employing establishment premises while
traveling to or from work.6 The reason for the distinction is that the latter injury is often merely
a consequence of the ordinary, nonemployment hazards of the journey itself which are shared by
all travelers.7
The employing establishment premises may include all the property owned by the
employing establishment.8 Although it does not have ownership and control of the place where
an injury occurred, the locale may nevertheless be considered part of the premises. 9 The
proximity exception to the premises rule states that under certain circumstances the industrial
premises are constructively extended to those hazardous conditions which are proximate to the
premises and may, therefore, be considered as hazards of the employing establishment.10
ANALYSIS
The Board finds that the case is not in posture for decision. Appellant contended that she
sustained an injury to her left leg on March 15, 2016 at 11:00 a.m. when she stepped into a space
on a sidewalk between concrete pads while walking with a coworker. Her duty hours were from
8:00 a.m. to 4:30 p.m. The employing establishment controverted the claim, contending that
appellant was not in the performance of duty at the time of the incident as she was walking into
the building. OWCP did not develop this aspect of her claim to determine whether she was in
the performance of duty at the time of the alleged March 15, 2016 employment incident.
A claimant seeking compensation under FECA has the burden to establish the essential
elements of her claim by the weight of the evidence, including that she sustained an injury in the
performance of duty.11 Nonetheless, proceedings under FECA are not adversarial in nature and
OWCP is not a disinterested arbiter. While the claimant has the burden to establish entitlement
to compensation, OWCP shares responsibility in the development of the evidence, particularly
when such evidence is of the character normally obtained from the employing establishment or
other governmental source.12 The Board will remand the case for OWCP to develop the factual
evidence and determine whether appellant was in the performance of duty at the time of the
March 15, 2016 incident.13 Following such development as deemed necessary, it shall issue a de
novo decision on appellant’s claim.
5

Id.; Denise A. Curry, 51 ECAB 158, 160 (1999).

6

Idalaine L. Hollins-Williamson, 55 ECAB 655, 658 (2004).

7

Id.

8

See Denise A. Curry, supra note 5.

9

Id.

10

D.M., Docket No. 13-535 (issued June 6, 2013).

11

See Elaine Pendleton, 40 ECAB 1143 (1989).

12

See Shirley A. Temple, 48 ECAB 404 (1997); Mary A. Wright, 48 ECAB 240 (1996).

13

See F.L., Docket No. 15-1172 (issued October 2, 2015).

3

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 4, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: December 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

